Name: Commission Implementing Regulation (EU) NoÃ 1304/2011 of 13Ã December 2011 on the withdrawal of the temporary suspension of the duty-free regime for the year 2012 for the importation into the European Union of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 1216/2009
 Type: Implementing Regulation
 Subject Matter: trade;  beverages and sugar;  tariff policy;  Europe
 Date Published: nan

 14.12.2011 EN Official Journal of the European Union L 330/19 COMMISSION IMPLEMENTING REGULATION (EU) No 1304/2011 of 13 December 2011 on the withdrawal of the temporary suspension of the duty-free regime for the year 2012 for the importation into the European Union of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 1216/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1216/2009 of 30 November 2009 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (3), and Protocol 3 to the EEA Agreement (4), determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement, as amended by Decision of the EEA Joint Committee No 138/2004 (5), provides for a zero duty applying to certain waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00 and certain other non alcoholic beverages containing sugar, classified under CN code ex 2202 90 10. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral free trade Agreement between the European Economic Community and the Kingdom of Norway (6), hereinafter referred to as the Agreement, approved by Decision 2004/859/CE. According to point IV of the Agreed Minutes of the Agreement, duty-free imports of goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway are to be permitted only within the limits of a duty-free tariff quota, while a duty is to be paid for imports outside the tariff quota allocation. (4) Pursuant to point IV, third indent, last sentence of the Agreed Minutes of the Agreement, the products in question should be granted unlimited duty-free access to the European Union if the tariff quota has not been exhausted by 31 October of the previous year. According to data provided to the Commission, the annual quota for 2011 for the waters and beverages in question opened by Commission Regulation (EU) No 1248/2010 (7) has not been exhausted on 31 October 2011. Therefore, the products in question should be granted unlimited duty-free access to the European Union from 1 January 2012 to 31 December 2012. (5) It is therefore necessary to withdraw the temporary suspension of the duty-free regime applied under Protocol 2. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 2012, the temporary suspension of the duty-free regime applied under Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway to goods classified under CN codes 2202 10 00 (waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured) and ex 2202 90 10 (other non-alcoholic beverages containing sugar (sucrose or invert sugar)) shall be withdrawn. 2. The rules of origin mutually applicable to the goods referred to in paragraph 1 shall be as set out in Protocol 3 of the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 10. (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 2. (4) OJ L 22, 24.1.2002, p. 37. (5) OJ L 342, 18.11.2004, p. 30. (6) OJ L 370, 17.12.2004, p. 72. (7) OJ L 341, 23.12.2010, p. 1.